DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 12 is objected to because of the following informalities:  in the second to last line of claim 12, “upspeeded” should not be underlined.  Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,255,276. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-10 are anticipated by patent claims 1-9, and application claims 12-17 are anticipated by patent claims 10-15.
The difference between application claim 1 and patent claim 1 is where the application claim claims “where an alcohol fuel and/or water is introduced into the engine and where a second fuel, which is different from the alcohol fuel and/or water, is introduced into the engine” (lines 4-7), the patent claim claims “that is fueled with gasoline and alcohol and/or water” (lines 4-5).  The limitation “fueled with gasoline” anticipates “a second fuel, which is different from the alcohol fuel and/or water, is introduced into the engine”, since gasoline is a fuel which is different from alcohol fuel and/or water.  The remainder of application claim 1 is included in the patent claim 1, and so application claim 1 is anticipated by patent claim 1.  Patent claim 1 further includes the limitation “where the increased ratio of engine speed to speed at the wheels that is employed when upspeeded operation is utilized is determined by the control system based on a decrease in efficiency that will occur” (last four lines), which anticipates application claim 2.  Application claims 3-10 are clearly anticipated by application claims 2-9, respectively.
The difference between application claim 12 and patent claim 10 is where the application claim claims “where an alcohol fuel and/or water is introduced into the engine and where a second fuel is also introduced into the engine” (lines 3-5), the patent claim claims “that is fueled with gasoline and alcohol and/or water” (lines 3-4).  The limitation “fueled with gasoline” anticipates “a second fuel is also introduced into the engine”, since gasoline is a fuel which is second to alcohol fuel and/or water. The remainder of application claim 12 is included in the patent claim 10, and so application claim 12 is anticipated by patent claim 10.  Application claims 13-17 are clearly anticipated by application claims 11-15, respectively.

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	No reference nor combination of references was found which teaches a vehicular propulsion system including a spark ignition engine that powers a generator, the generator provides electricity to a battery, the battery provides electricity to a motor, and the battery is also provided with externally provided electricity, wherein water is recovered from the exhaust by a water separator and is used to provide knock resistance, as required by claim 18.

	No reference nor combination of references was found which teaches a vehicular propulsion system using a spark ignition engine that powers a generator, the generator provides electricity to a battery, and the battery provides electricity to a motor, wherein a prechamber fueled with alcohol is used to ignite fuel in the engine, as required by claim 19.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 7,676,321 (Andri) March 2010 - "As one example, the system comprises an engine including at least one combustion chamber, a motor configured to selectively propel the vehicle via the drive wheel, a fuel system configured to deliver a first substance and a second substance to the combustion chamber in varying relative amounts, wherein the first substance includes a fuel and the second substance includes a greater concentration of a knock suppressing substance than the first substance;"  The knock suppressing substance may be water.

U. S. Patent 7,770,545 (Morgenstern) August 2010 - " During compression, the lean alcohol reformate gas mixture in the main combustion chamber 5 of the cylinder is forced into the prechamber and preferably bringing the prechamber composition to a composition slightly rich of stoichiometry at the time of the spark discharge. "

U. S. Patent Application Publication 2011/0168128 (Bradley et al.) - "The present application describes systems for water retrieval from the engine exhaust.  This collected water can be used both for removing ethanol from ethanol-gasoline blends, and for use as a knock suppressant."

U. S. Patent 8,602,011 (Watanabe) December 2013 - "As the liquid fuel of hydrocarbon series, there is known gasoline, light oil, alcohol, blended fuel which is blended gasoline and alcohol, and the like. As well-known, a discharge quantity of harmful components generated after combustion of the compressed natural gas is lower than a discharge quantity of harmful components generated after combustion of the liquid fuel of hydrocarbon series. In one embodiment of the fuel supply apparatus of the present invention, the first fuel may be a liquid fuel of hydrocarbon series, and the second fuel may be a compressed natural gas."

U. S. Patent Application Publication 2021/0131337 (Bromberg et al.) May 2021 - Series hybrid vehicle with an engine that runs at "higher RPM" and includes a prechamber fueled with alcohol. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659